Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 1 of 17 PageID #:8




           EXHIBIT 1
                                                Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 2 of 17 PageID #:9

                                                                                                                                     FILED
                                                                                                                                     6/9/2021 5:38 PM
                                                                                                                                     IRIS Y. MARTINEZ
                                                                                                                                     CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
FILED DATE: 6/9/2021 5:38 PM 2021L005966




                                                                                                                                     2021L005966

                                                                                                                                     13631297
                                           2120 - Served                2121 - Served              2620 - Sec. of State
                                           2220 - Not Served            2221 - Not Served          2621 - Alias Sec of State
                                           2320 - Served By Mail        2321 - Served By Mail
                                           2420 - Served By Publication 2421 - Served By Publication
                                           Summons - Alias Summons			                                           (03/15/21) CCG 0001 A

                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                           Name all Parties
                                           Scott Kemper

                                           
                                                                                  Plaintiff(s)
                                                               v.                                          2021L005966
                                           The Marketing Arm Inc. and                             Case No. 
                                           Amy Erschen
                                           
                                                                              Defendant(s)
                                           225 North Michigan Avenue, 14th Floor
                                           Chicago, Illinois 60601
                                           
                                                                   Address of Defendant(s)
                                           Please serve as follows (check one):      Certified Mail      Sheriff Service     Alias
                                                                                       SUMMONS
                                           To each Defendant:
                                           You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
                                           You are summoned and required to file your appearance, in the office of the clerk of this court,
                                           within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                           judgment by default may be entered against you for the relief asked in the complaint.
                                                                THERE IS A FEE TO FILE YOUR APPEARANCE.
                                           FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                                           for filing your appearance/answer.  To file your appearance/answer YOU DO NOT NEED
                                           TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                                           answer. You can download an Appearance form at http://www.illinoiscourts.gov/Forms/
                                           approved/procedures/appearance.asp.  After completing and saving your Appearance form, you can
                                           electronically file (e-File) it with the circuit clerk’s office.

                                                         Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                           Page 1 of 3
                                                         Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 3 of 17 PageID #:10
                                           Summons - Alias Summons                                                                                  (03/15/21) CCG 0001 B
                                           E-FILING:  E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with
                                           an e-Filing service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a
                                           service provider.
                                           If you need additional help or have trouble e-Filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
FILED DATE: 6/9/2021 5:38 PM 2021L005966




                                           your local circuit clerk’s office.  If you cannot e-file, you may be able to get an exemption that allows you to file in-
                                           person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                           FEE WAIVER:  If you are unable to pay your court fees, you can apply for a fee waiver. For information about
                                           defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
                                           www.illinoislegalaid.org.  You can also ask your local circuit clerk’s office for a fee waiver application.
                                           COURT DATE:  Your court date will be sent to your e-File email account or the email address you provided to
                                           the clerk’s office.  You can also call or email the clerk’s office to request your next court date.  You will need to
                                           provide your case number OR, if unknown, the name of the Plaintiff or Defendant.  For criminal case types, you
                                           will also need to provide the Defendant’s birthdate.
                                           REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
                                           This is called a “Remote Appearance”. Call the Circuit Clerk at (312) 603-5030 or visit their website at www.
                                           cookcountyclerkofcourt.org to find out how to do this.  
                                           Contact information for each of the Clerk’s Office locations is included with this summons.  The Clerk’s office is
                                           open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.
                                           To the officer:  (Sheriff Service)
                                           This summons must be returned by the officer or other person to whom it was given for service, with endorsement
                                           of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                                           endorsed. This summons may not be served later than thirty (30) days after its date.

                                                                                                                               6/9/2021 5:38 PM IRIS Y. MARTINEZ
                                                         12871
                                              Atty. No.: ________________                                 Witness date 
                                              Pro Se 99500
                                           Name: Terrill A. Wilkins                                      
                                           Atty. for (if applicable):                                                      Iris Y. Martinez, Clerk of Court

                                           Scott Kemper                                                         Service by Certified Mail: ___________

                                           Address: 120 N. LaSalle Street, Suite 1050                           Date of Service: ____________
                                                                                                              (To be inserted by officer on copy left with employer or other person)
                                           City: Chicago
                                                   IL
                                           State: ____           60602
                                                            Zip: ________
                                                      (312) 263-2698
                                           Telephone: ________________________
                                           Primary Email: attorneys@avllegal.com




                                                                 Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                      cookcountyclerkofcourt.org
                                                                                                   Page 2 of 3
                                                        Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 4 of 17 PageID #:11

                                                                  GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                           CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
                                           appropriate division, district or department to request your next court date.  Email your case number, or, if you do
                                           not have your case number, email the Plaintiff or Defendant’s name for civil case types, or the Defendant’s name
FILED DATE: 6/9/2021 5:38 PM 2021L005966




                                           and birthdate for a criminal case.


                                                       CHANCERY DIVISION                                          ALL SUBURBAN CASE TYPES
                                           Court date EMAIL: ChanCourtDate@cookcountycourt.com                        DISTRICT 2 - SKOKIE
                                           Gen. Info: (312) 603-5133                                     Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                           CIVIL DIVISION                                Gen. Info: (847) 470-7250
                                           Court date EMAIL: CivCourtDate@cookcountycourt.com                  DISTRICT 3 - ROLLING MEADOWS
                                           Gen. Info: (312) 603-5116                                     Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                         COUNTY DIVISION                                 Gen. Info: (847) 818-3000
                                           Court date EMAIL: CntyCourtDate@cookcountycourt.com                      DISTRICT 4 - MAYWOOD
                                           Gen. Info: (312) 603-5710                                     Court date EMAIL: D4CourtDate@cookcountycourt.com
                                            DOMESTIC RELATIONS/CHILD SUPPORT                             Gen. Info: (708) 865-6040
                                                             DIVISION                                              DISTRICT 5 - BRIDGEVIEW
                                           Court date EMAIL: DRCourtDate@cookcountycourt.com             Court date EMAIL: D5CourtDate@cookcountycourt.com
                                                             OR
                                                             ChildSupCourtDate@cookcountycourt.com
                                                                                                         Gen. Info: (708) 974-6500
                                           Gen. Info:    (312) 603-6300                                             DISTRICT 6 - MARKHAM

                                                       DOMESTIC VIOLENCE                                 Court date EMAIL: D6CourtDate@cookcountycourt.com
                                           Court date EMAIL: DVCourtDate@cookcountycourt.com             Gen. Info: (708) 232-4551
                                           Gen. Info: (312) 325-9500
                                                            LAW DIVISION
                                           Court date EMAIL: LawCourtDate@cookcountycourt.com
                                           Gen. Info: (312) 603-5426
                                                        PROBATE DIVISION
                                           Court date EMAIL: ProbCourtDate@cookcountycourt.com
                                           Gen. Info: (312) 603-6441




                                                                Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                     cookcountyclerkofcourt.org
                                                                                                  Page 3 of 3
                                           Case: 1:21-cv-03632 Document 12-Person
                                                                        #: 1-1 Filed:Jury
                                                                                      07/09/21 Page 5 of 17 PageID #:12

                                                                                                              FILED
                                                                                                              6/9/2021 5:38 PM
                                                                                                              IRIS Y. MARTINEZ
                                                                                                              CIRCUIT CLERK
                                                                                                              COOK COUNTY, IL
FILED DATE: 6/9/2021 5:38 PM 2021L005966




                                                                                                              2021L005966

                                                                                                              13631297




                                                                                              2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 6 of 17 PageID #:13
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 7 of 17 PageID #:14
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 8 of 17 PageID #:15
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 9 of 17 PageID #:16
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 10 of 17 PageID #:17
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 11 of 17 PageID #:18
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 12 of 17 PageID #:19

                                                       FILED
                                                       6/9/2021 5:38 PM
                                                       IRIS Y. MARTINEZ
                                                       CIRCUIT CLERK
                                                       COOK COUNTY, IL
                                                       2021L005966
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 13 of 17 PageID #:20
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 14 of 17 PageID #:21
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 15 of 17 PageID #:22
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 16 of 17 PageID #:23
FILED DATE: 6/9/2021 5:38 PM 2021L005966
                                           Case: 1:21-cv-03632 Document #: 1-1 Filed: 07/09/21 Page 17 of 17 PageID #:24
FILED DATE: 6/9/2021 5:38 PM 2021L005966
